Exhibit 10.14

HEALTHSTREAM, INC.

RESTRICTED SHARE UNIT AGREEMENT

(OFFICER)

This RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is made and entered into
as of the 18th day of March, 2012 (the “Grant Date”), between HealthStream,
Inc., a Tennessee corporation (together with its Subsidiaries and Affiliates,
the “Company”), and [                    ] (the “Grantee”). Capitalized terms
not otherwise defined herein shall have the meaning ascribed to such terms in
the HealthStream, Inc. 2010 Stock Incentive Plan (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Share Units; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company,
including any subcommittee formed pursuant to Section 3.3 of the Plan (or, if no
such committee is appointed, the Board of Directors of the Company) (the
“Committee”) has determined that it would be to the advantage and best interest
of the Company and its shareholders to grant an award of the Restricted Share
Units provided for herein to the Grantee as an incentive for increased efforts
during his or her term of service or employment with the Company or its
Subsidiaries or Affiliates, and has advised the Company thereof and instructed
the undersigned officers to issue said Restricted Share Units;

NOW, THEREFORE, the parties hereto agree as follows:

RESTRICTED SHARE UNIT GRANT

Grantee:                                          
                                   [                     ]

Aggregate number of Restricted Share Units                    

Granted hereunder:                                          
                           [            ]

Grant Date:                                          
                                       [             ]

 

  1. Grant of Restricted Share Unit Award.

 

  1.1 The Company hereby grants to the Grantee the award (“Award”) of Restricted
Share Units (“RSUs”) set forth above on the terms and conditions set forth in
this Agreement and as otherwise provided in the Plan. Each RSU shall have a
value equal to the Fair Market Value of one Share. A bookkeeping account will be
maintained by the Company to keep track of the RSUs.

 

  1.2 The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the RSUs shall vest in accordance with
Section 2 hereof. This Award may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by Grantee other than by will or the
laws of descent and distribution.

 

  2. Vesting and Payment.

 

  2.1 Vesting. Except as provided in Section 2.3, the RSUs subject to this Award
shall vest as follows:

                   15% of the RSUs shall vest on the first anniversary of the
grant date;

                   An additional 20% of the RSUs shall vest on the second
anniversary of the grant date;

                   An additional 30% of the RSUs shall vest on the third
anniversary of the grant date; and

                   The remaining 35% of the RSUs shall vest on the fourth
anniversary of the grant date.

 

  2.2 [intentionally omitted]

 

  2.3 Change in Control. Notwithstanding the foregoing, upon the occurrence of a
Change in Control, this Award shall become vested immediately prior to a Change
in Control as to 100% of the RSUs (but only to the extent such Award has not
otherwise terminated or become vested).



--------------------------------------------------------------------------------

  2.4 Settlement. The Grantee shall be entitled to settlement of the RSUs
subject to this Award at the time that such RSUs vest pursuant to Section 2.1 or
Section 2.3, as applicable. Such settlement shall be made as promptly as
practicable thereafter (but in no event after the fifteenth day following the
applicable vesting date, or in the case of a Change in Control, the Change in
Control). Any settlement of RSUs granted pursuant to this Award shall be made in
Shares through the issuance to the Grantee of a stock certificate (or evidence
such Shares have been registered in the name of the Grantee with the relevant
stock agent) for a number of Shares equal to the number of such vested RSUs. The
Committee, may in its discretion, provide that the ownership of Shares upon the
vesting of the RSUs shall be evidenced by a “book entry” (i.e., a computerized
or manual entry) in the records of the Company or its designated agent in the
name of the Grantee who has become vested in such Shares. The Grantee will not
be entitled to any dividend equivalent or voting rights with regard to the RSUs.

 

  2.5 Termination. Except as otherwise provided by the Committee, this Award
shall not become vested as to any additional RSUs following the Grantee’s
termination of employment with the Company for any reason and Grantee shall
forfeit any unvested RSUs as of the date of such termination of employment.

 

  2.6 Withholding Obligations. Prior to the settlement of any RSUs subject to
this Award, Grantee shall provide (i) full payment (in cash or by check or by a
combination thereof) to satisfy the minimum withholding tax obligation with
respect to which the Award or portion thereof shall settle or (ii) indication
that the Grantee elects to tender to the Company Shares owned by the Grantee (or
by the Grantee and his or her spouse jointly) and purchased and held for the
requisite period of time as may be required to avoid the Company’s incurring an
adverse accounting charge, based on the Fair Market Value of such Shares on the
payment date necessary to satisfy the minimum withholding tax obligation that
would otherwise be required to be paid by the Grantee to the Company pursuant to
clause (i) of this Section 2.6, or (iii) if made available by the Company,
indication that the Grantee elects to have the number of Shares that would
otherwise be issued to the Grantee upon settlement of the Award (or portion
thereof) reduced by a number of Shares having an aggregate Fair Market Value, on
the date of such issuance, equal to the payment to satisfy the minimum
withholding tax obligation that would otherwise be required to be made by the
Grantee to the Company pursuant to clause (i) of this Section 2.6. For the
avoidance of doubt, the Company may satisfy the Grantee’s withholding obligation
from the Grantee’s other compensation which may be payable by the Company,
including any withholding obligation which may not be satisfied though the
procedures identified in this Section 2.6.

 

  3. No Right to Continued Service. Nothing in this Agreement or the Plan shall
be interpreted or construed to confer upon the Grantee any right to continue
service as an officer or employee of the Company.

 

  4. Adjustments. The provisions of Section 4.2 and Section 14.3 of the Plan are
hereby incorporated by reference, and the RSUs are subject to such provisions.
Any determination made by the Committee pursuant to such provisions shall be
made in accordance with the provisions of the Plan and shall be final and
binding for all purposes of the Plan and this Agreement.

 

  5. Administration Subject to the Plan. The Grantee hereby acknowledges receipt
of a copy of (or an electric link to) the Plan and agrees to be bound by all the
terms and provisions thereof. The terms of this Agreement are governed by the
terms of the Plan, and in the case of any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall govern.
The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Grantee, the Company and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award.

 

  6. Modification of Agreement. Subject to the restrictions contained in the
Plan and applicable law (including compliance with Section 409A of the Code),
the Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the RSU, prospectively or
retroactively.

 

  7.

Section 409A. Notwithstanding anything herein to the contrary, to the maximum
extent permitted by applicable law, the settlement of the RSUs to be made to the
Grantee pursuant to this Agreement is intended to qualify as a “short-term
deferral” pursuant to Section 1.409A-1(b)(4) of the Regulations and this
Agreement shall be interpreted consistently therewith. However, in any
circumstances where the settlement of the RSUs may not so qualify, the Committee
shall administer the grant and settlement of such RSUs in strict compliance with
Section 409A of the Code. Further, notwithstanding anything herein to the
contrary, to the extent that this Award constitutes deferred compensation for
purposes of Section 409A of the Code (i) no RSU payable upon the Grantee’s
termination of service shall be issued, unless Grantee’s termination of service
constitutes a “separation from service” within the meaning of
Section 1.409A-1(h) of the Treasury Regulations and (ii) if at the time of a
Grantee’s termination of employment with the Company and all “service
recipients” (as defined in the applicable provision of the Treasury
Regulations), the Grantee is a “specified employee” as defined in Section 409A
of the Code, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of service is
necessary



--------------------------------------------------------------------------------

  in order to prevent the imposition of any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Grantee) to the
minimum extent necessary to satisfy Section 409A of the Code until the date that
is six months and one day following the Participant’s termination of employment
with the Company (or the earliest date as is permitted under Section 409A of the
Code), if such payment or benefit is payable upon a termination of employment.
Each payment of RSUs constitutes a “separate payment” for purposes of
Section 409A of the Code. Notwithstanding any other provision of this Agreement
or the Plan to the contrary, to the extent that this RSU Agreement constitutes
deferred compensation for purposes of Section 409A of the Code, a “Change in
Control” for purposes of this Agreement shall mean “change in the ownership of
the Company,” a “change in the effective control of the Company,” or a “change
in the ownership of a substantial portion of the Company’s assets,” as such
terms are defined in Section 1.409A-3(i)(5) of the Treasury Regulations.

 

  8. No Right to Continued Employment. The grant of the RSU shall not be
construed as giving the Grantee the right to be retained in the service of the
Company, and the Company may at any time dismiss the Grantee from service, free
from any liability or any claim under the Plan.

 

  9. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

 

  10. Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Tennessee
without giving effect to the conflicts of law principles thereof, except to the
extent that such laws are preempted by Federal law.

 

  11. Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

 

  12. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

 

  13. Notices. All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

                To the Company:  

HealthStream, Inc.

Cummins Station, Suite 450

209 10th Avenue South

Nashville TN 37203

                  To the Grantee:   The address then maintained with respect to
the Grantee in the Company’s records.

IN WITNESS WHEREOF, the parties have caused this Restricted Share Unit Agreement
to be duly executed effective as of the day and year first above written.

HEALTHSTREAM, INC.:

Robert A. Frist, Jr.

Chairman and Chief Executive Officer

GRANTEE: